ORDER
This matter having been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 16-279 of THOMAS M. WOLFE of METUCHEN, who was admitted to the bar of this State in 2002;
And the District VIII Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.4(b)(failure to respond to the client’s reasonable requests for information about the matter), and RPC 1.4(c) (failure to take steps to the extent reasonably necessary to permit the client to make informed decisions regarding the representation);
And the parties having agreed that respondent’s conduct violated RPC 1.4(b) and RPC 1.4(c), and that said conduct warrants a reprimand or lesser discipline;
*55And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. VIII-2015-0026E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that THOMAS M. WOLFE of METUCHEN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.